DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group I (claims 1-11 and 15-18) in the reply filed on 30 June 2021 is acknowledged.  The traversal is on the ground(s) that:

    PNG
    media_image1.png
    117
    643
    media_image1.png
    Greyscale
 This is not found persuasive because, while the two groups may be usable together, they clearly have each been shown to be directed to different subject matter, and a serious burden would exist because the two groups are directed to such different subject matter.  The field of search for the packaging method and apparatus is clearly in a completely different field of search from that of the stacking method and apparatus, and there would be no overlap in the field of search for the different groups.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14, 19 and 20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there 30 June 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the spreading unit further comprises one or more blowers” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reichstahler (US 4833867) in view of Finan, Sr. et al. (US 4689937) (hereinafter Finan).
Regarding claim 1, the Reichstahler reference discloses a bagging mechanism for packaging products into plastic bags (abstract), the bagging mechanism comprising: a chassis (frame - not shown, col. 2, lines 6-9); a roll support (fig. 1) operatively connected to the chassis (frame, col. 2, line 10) 
The Reichstahler bagging machine meets all of applicant’s claimed subject matter with the exception of the spreading unit (21, 47) comprising a plurality of elongated fingers adapted to extend between the first and second layers of the plastic through the opening, and to hold the top of the plastic bag open while it is filled with product.  
The Finan reference discloses in a similar type of bagging machine that it is old and well known in the relevant art to provide a spreading unit comprising a plurality of elongated fingers (70a, 70b, 72a, 72b) adapted to 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Reichstahler bagging machine by having incorporated into the spreading unit (21, 47) a plurality of elongated fingers adapted to extend between the first and second layers of the plastic through the opening, and to hold the top of the plastic bag open while it is filled with product, as taught by Finan, in order to provide a mechanical means to physically engage the front and back layers of the bag for mechanically moving the bag layers apart, and thus provide an added benefit to the pneumatic mechanism already taught by both Reichstahler and Finan.  The recitations regarding “ice” are merely directed to the intended use of the claimed machine and fail to distinguish structurally from the machine of Reichstahler.
Regarding claim 3, the Reichstahler bagging machine, as modified by Finan above, teaches the bagging mechanism according to claim 1, wherein the breaching mechanism (Reichstahler: perforating knife 19 and tearing unit 20) comprises a cutting blade (Reichstahler: 19) comprising a plurality of axially aligned teeth for perforating the plastic bag and defining a perforated line along the width of the plastic (Reichstahler: col. 2, lines 45-48).
Regarding claim 6, the Reichstahler bagging machine, as modified by Finan above, teaches the bagging mechanism according to claim 1, wherein sealing unit comprises first (first sealing unit 16) and second sealing mechanisms (second sealing unit 24) for respectively sealing a bottom end (as seen in fig. 2, the first sealing unit 16 forms the bottom end seal with sealing beam 27 as it trails the perforating knife 19) and top end (Reichstahler: col. 2, lines 58-65) of the plastic bags.
Regarding claim 7, the Reichstahler bagging machine, as modified by Finan above, teaches the bagging mechanism according to claim 1, wherein the spreading unit (Reichstahler: separating unit 21 and tube 47 connected to a source of overpressure - col. 4, lines 4-19) further comprises one or more blowers (Reichstahler: tube 47 is read as a blower) for blowing air between the first and second layers of the plastic through the opening formed by the breaching unit (Reichstahler: perforating knife 19 and tearing unit 20).
Regarding claim 8, the Reichstahler bagging machine, as modified by Finan above, teaches the bagging mechanism according to claim 1, wherein the spreading unit comprises a first pair of elongated fingers (Finan: elongated fingers (70a, 72a) and a second pair of elongated fingers (Finan: elongated fingers (70b, 72b), each pair of elongated fingers being movable “independently” with respect to the other.  To the extent that the fingers of Finan, as now incorporated into the modified Reichstahler bagging machine, are not movable independently with respect to the other, such is deemed to 
Regarding claim 9, the Reichstahler bagging machine, as modified by Finan above, teaches the bagging mechanism according to claim 8, wherein each finger (Finan: fingers 70a, 70b, 72a, 72b) of the first pair of elongated fingers is adapted for pivotal movement toward and away from each other (see Finan: col. 6, lines 25-45, and fig. 5).
Regarding claim 10, the Reichstahler bagging machine, as modified by Finan above, teaches the bagging mechanism according to claim 8, wherein each finger of the second pair of elongated fingers is adapted for pivotal movement toward and away from the first pair of elongated fingers (Finan: fingers 70a, 70b, 72a, 72b, Finan: col. 6, lines 25-45, and fig. 5).
Regarding claim 15, the Reichstahler reference teaches a bag machine used to perform a method of packaging products into a plastic bag, the method comprising the steps of: a) feeding a length of plastic having first and second layers from a roll of plastic (using roll 1 and rollers 3, 4, 5, 7, 10); b) 
The Reichstahler method meets all of applicant’s claimed subject matter with the exception of the method being for packaging ice into the plastic bag, and the method steps of d) inserting fingers between the first and second layers through the opening to retain the plastic bag in an open configuration; and e) filling the plastic bag with ice.
The Finan reference teaches that a method of packaging ice into plastic bags, and teaches method steps of inserting fingers (70a, 70b, 72a, 72b) between the first and second layers through the opening to retain the plastic bag in an open configuration; and e) filling the plastic bag with ice (Finan: abstract).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Reichstahler method of packaging products in plastic bags by having had the method applied to packaging ice into the plastic bag, and to have incorporated into the method steps of d) inserting fingers between the first and second 
Regarding claim 16, the Reichstahler method of packaging, as modified by Finan above, teaches the method of claim 15, wherein step d) further comprises blowing air between the first and second layers of the length of plastic through the opening at the top end of the plastic bag (Reichstahler: tube 47 connected to a source of overpressure - col. 4, lines 4-19, and Finan: blower 66).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Meurer (DE 10218137).
Attention is directed to the English language machine translation of the Meurer reference attached to this Office action.
Regarding claim 2, the Reichstahler bagging machine, as modified by Finan above, teaches the bagging mechanism according to claim 1, but does 
However, the Meurer reference discloses that it is old and well known in the relevant packaging art to provide a packaging machine which includes a roll support (30, figs. 1 and 2) comprises a roll support arm (bearing arm 7 - paragraph [0030]) pivotally connected to a chassis (frame - paragraphs [0029] and [0030]) and operable to pivot away from the chassis (frame) to facilitate installation and replacement of the roll of packaging material (paragraph [0008]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Reichstahler bagging machine by having incorporated with the roll support (fig. 1, roll 1) a roll support arm pivotally connected to the chassis and operable to pivot away from the chassis to facilitate installation and replacement of the roll of plastic, as taught by Meurer, in order to make it easier for the bagging machine operator to perform maintenance on the bagging machine and roll replacement as needed (see Meurer, paragraphs [0004] and [0005]).   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 3 above, and further in view of Hanson (US 3754370).
Regarding claim 4, the Reichstahler bagging machine, as modified by Finan above, teaches the bagging mechanism according to claim 3 including a breaching unit (19, 20) which includes a tearing unit (20) adapted to tear the first layer of the plastic bag along the perforated line by the use of a plurality of rubber covered fingers (34), but does not disclose wherein the breaching unit further comprises a tearing roller adapted to tear the first layer of the plastic bag along the perforated line.  
However, the Hanson reference discloses that it is old and well known in the relevant packaging art to provide a similar type of bagging machine which includes a breaching unit (see figs. 4 and 6) which includes a tearing roller (rubber roller 73) adapted to tear the first layer of a plastic bag along a perforated line (32) (Hanson: col. 8, lines 4-54).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Reichstahler bagging machine by having substituted in the breaching unit a tearing roller (Hanson: rubber roller 73) adapted to tear the first layer of the plastic bag along the perforated line, as taught by Hanson, for the tearing unit including a plurality of rubber covered fingers (Reichstahler: rubber covered fingers 34), since a skilled artisan would have recognized that the two structural elements (Hanson: rubber roller 73 and Reichstahler: rubber covered fingers 34) are intended to perform the same function of tearing a .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 15 above, and further in view of Towne et al. (US 2020/0180794).
Regarding claim 17, the Reichstahler method of packaging, as modified by Finan above, teaches the method of claim 15, and Finan also teaches “a scale upon which the bags rest as they are being filled with ice cubes. The scale produces a signal to which the computer responds to shut off auger 16 when the scale senses a prescribed weight of ice cubes in the bag resting on the scale. This indicates that the prescribed amount of ice cubes has been delivered to the bag.”
The Reichstahler method of packaging, as modified by Finan above, does not disclose wherein step e) comprises: i) filling the plastic bag with ice at a first flow rate; ii) while the plastic bag is being filled, weighing the plastic bag; and iii) once an intermediate weight threshold has been reached, filling the plastic bag at a second flow rate until a final weight threshold is reached.  
However, the Towne reference discloses that it is old and well known in the relevant packaging art to fill a bag (20) in a bag filling machine (10) by steps including filling a bag (10) with product at a first flow rate (paragraph [0021]); ii) while the bag (20) is being filled, weighing the bag (paragraphs [0018] and [0023]); and iii) once an intermediate weight threshold has been 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Reichstahler method of packaging, by having incorporated in the filling step e) the additional steps of i) filling the plastic bag with ice at a first flow rate; ii) while the plastic bag is being filled, weighing the plastic bag; and iii) once an intermediate weight threshold has been reached, filling the plastic bag at a second flow rate until a final weight threshold is reached, as suggested by Towne, in order to accurately fill the bag with the ice in a old and well known manner which prevents under filling or overfilling from the desire target weight.
Allowable Subject Matter
Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5: the subject matter of dependent claim 5, when including all of the limitations of claim 1, is not taught or suggested by the prior art.  While pairs of feeding rollers and separable jaw sections are known in the prior art, there is no reason to incorporate such 
Regarding claim 11: the subject matter of dependent claim 11, when including all of the limitations of claims 1 and 8, is not taught or suggested by the prior art.  While a finger with a ribbed section can be found in the prior art, there is no reason to incorporate such structure into the fingers of Finan, as now incorporated into the Reichstahler bagging machine, without resorting to improper hindsight.
Regarding claim 18: the subject matter of dependent claim 18, when including all of the limitations of claim 15, is not taught or suggested by the prior art.  While a blower, which may be activated for blowing air to open a bag and then deactivated after a certain time, is known in the prior art (see Finan flow charts, figs. 11-20), the prior art does not suggest a step of blowing air into a plastic bag after the plastic bag is filled with ice, prior to the sealing of the top end of the plastic bag.  A skilled artisan would have had no reason to incorporate such method steps in the Reichstahler method of packaging, as modified by Finan, without resorting to improper hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sweeney (US ‘119) teaches filling a bag and weighing of the contents to be filled in the bag using a weighing hopper, and that the rate of filling the weighing hopper may be changed from a first rate to a second rate based on a measured weight.
Metzger (US ‘685) teaches a bagging machine for filling bags with ice and shows using rollers for feeding the bag.
Gess (US ‘740) teaches a bagging machine including a separating station including a roller 52 used to separate perforations formed in a bag.
Halcomb et al. (US ‘874) discloses a bagging machine including a perforating device and sealing devices.
Hashimoto et al. (US ‘542) and Miyamoto et al. (US ‘047) each disclose a pivoting support for a roll of packaging material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3 August 2021